                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

GREGORY L. ASHE,

               Plaintiff,

       v.                                              C.A. No. 16-956-MN

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.

                                   MEMORANDUM ORDER

        Pending before the Court is Plaintiff’s Motion for Attorney Fees pursuant to the Social

Security Act, 42 U.S.C. § 406(b). (D.I. 20.) Defendant has not opposed the motion. 1 For the

reasons stated in more detail below, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED.

        Plaintiff’s counsel successfully obtained a remand of Plaintiff’s case for further

administrative proceedings. (See D.I. 20 at 1, Ex. A.) The further proceedings resulted in a fully

favorable decision for Plaintiff, (see id.), and on February 24, 2020, the Social Security

Administration issued its Notice of Award indicating that Plaintiff will receive $115,731.38 in net

retroactive Social Security Disability Insurance benefits for the period February 2011 through

November 2019. (D.I. 20, Ex. B at 3.) As is standard practice, the Social Security Administration

withheld 25 percent of the gross past-due benefits, totaling $38,577.12, for payment of attorney’s

fees. (Id. at 3-4.)




        1
         Plaintiff filed the motion on March 9, 2020. Pursuant to the Local Rules of the United
States District Court for the District of Delaware, responses are due within fourteen days. L.R.
7.1.2(b). That time has now passed. Accordingly, the Court will treat the motion as unopposed.
         The Social Security Act allows an award of attorney’s fees “[w]henever a court renders a

judgment favorable to a claimant . . . who was represented before the court by an attorney.” 42

U.S.C. § 406(b)(1)(A). The fee must be “reasonable” and, in any event, should not exceed “25

percent of the total of the past-due benefits to which the claimant is entitled by reason of such

judgment.” Id. Plaintiff and his counsel entered into a contingent fee agreement, under which

counsel is entitled to a fee of 25 percent of the past due benefits awarded to Plaintiff. (See D.I. 20,

Ex. C.) Because this is within the statutory maximum allowed by § 406(b), and taking into account

the highly successful result obtained for Plaintiff, the amount of time spent on the case, counsel

and co-counsel’s willingness to share this fee, counsel’s experience and normal hourly rate, and

the risk inherent in taking cases on contingency, the Court concludes that the requested fee is

reasonable. See Wilson v. Astrue, 622 F. Supp. 2d 132, 136-137 (D. Del. 2008); Tucker v.

Berryhill, No. CV 13-1246-LPS, 2017 WL 4613621, at *1 (D. Del. Oct. 16, 2017). Additionally,

consistent with his legal obligations, counsel has represented that he will refund the previously

obtained Equal Access to Justice Act (“EAJA”) fees 2 to Plaintiff upon receipt of the fees requested

here. (D.I. 20 ¶ 12.) See Furniss v. Astrue, No. CIV.A. 05-863-JJF, 2008 WL 3982393, at *1 (D.

Del. Aug. 25, 2008).

         NOW, THEREFORE, IT IS HEREBY ORDERED:

         1. That the Court authorizes a payment to Gary C. Linarducci, Esquire, in the amount

of Thirty-Eight Thousand, Five Hundred, and Seventy-Seven dollars and 12/100 cents

($38,577.12) in attorney’s fees being withheld from Plaintiff’s past-due benefits for court-related

services; and




2
    Counsel was previously awarded EAJA fees in the amount of $8,400.00. (See D.I. 19.)
                                                  2
       2. Upon receipt of this sum, Plaintiff’s counsel shall remit Eight Thousand, Four Hundred

dollars and 00/100 cents ($8,400.00) directly to Plaintiff, representing the sum already paid to

Plaintiff’s counsel on Plaintiff’s behalf pursuant to the Equal Access to Justice Act, 28 U.S.C.

§ 2412.




Dated: March 25, 2020                              ___________________________________
                                                   Jennifer L. Hall
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
